Citation Nr: 9908110	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-26 887	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to August 
1978.  It is also indicated that he had approximately 4 1/2 
months of prior active service.  This appeal arises from a 
reopened claim for service connection for hypertension.  In 
an April 1997 rating action, the RO denied service connection 
for hypertension on the grounds that new and material 
evidence had not been submitted to reopen the claim.  In a 
subsequent December 1997 Supplemental Statement of the Case 
(SSOC), the RO hearing officer determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for hypertension.  However, he 
denied the claim for service connection for hypertension 
based on a de novo review of the record.   


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.   The veteran was noted to have elevated blood pressure in 
service with numerous increased systolic and diastolic 
readings.

3.  The veteran is currently diagnosed with hypertension.

4.  Hypertension developed during service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals that on 
entrance examination in February 1975, the veteran's heart 
and vascular system were normal.  A blood pressure reading of 
118/68 was recorded.  In a subsequent examination in May 
1976, the veteran's heart and vascular system were normal.  A 
chest X-ray was negative and a blood pressure reading of 
136/78 was recorded.

In a February 1978 treatment record, it was noted that the 
veteran had elevated blood pressure.  Blood pressure readings 
of 150/100 and 160/100 were recorded.  It was recommended 
that the veteran return for a blood pressure check the 
following week.  The veteran was seen on five consecutive 
days in February 1978 for blood pressure readings.  Readings 
of 166/100, 162/98, 152/80, 150/100, 128/82, 138/78, 158/60, 
and 142/80 were recorded.  

In March 1978, blood pressure readings of 136/76, 140/84, and 
142/66 were recorded.  

On discharge examination in July 1978, the veteran's heart 
and vascular system were normal.  A chest X-ray was negative 
and blood pressure readings of 135/90 and 140/84 were 
recorded.  It was recommended that the veteran attend a 
medical clinic for the blood pressure elevation and workup if 
needed. 
 
In a September 1980 VA hospitalization summary record, it was 
noted that an electrocardiogram revealed that the veteran had 
ventricular hypertrophy with strain.

In a January 1981 VA hypertension clinic record, the veteran 
provided a history of elevated blood pressure since 1978 and 
on three subsequent occasions.  He stated that he experienced 
occasional dizziness and dots in front of his eyes.  Blood 
pressure readings of 140/96, 132/80, 132/78, 130/94, and 
132/86 were recorded.  The assessment included labile 
hypertension by history which was normotensive on that day 
and early arteriosclerotic eye ground changes.  It was noted 
that several blood pressure readings were needed over time to 
determine the presence of hypertension.

The veteran was afforded a VA examination in February 1981.  
The veteran provided a history of elevated blood pressure 
since 1978.  He stated that he was never treated for 
hypertension.  The examiner noted that the veteran's claims 
folder was not available for review.  Blood pressure readings 
of 140/96, 125/75, and 130/80 were recorded.  The diagnoses 
included labile hypertension by history, not found today.

A private hospitalization summary record was received for the 
period covering September 21 to October 3, 1987.  The veteran 
was admitted with complaints of depression and suicidal 
thoughts.  On physical examination, blood pressure readings 
of 140/70, 250/110, and 140/100 were recorded.  The diagnoses 
included high blood pressure.  

A February 1988 private hospitalization summary record was 
received.  The veteran was admitted with chest pain of 
unknown etiology.  Myocardial infarction was ruled out.  
Secondary diagnoses included hypertension.  A blood pressure 
reading of 144/100 was recorded.  The veteran was placed on 
medication for control of hypertension.   

In a July 1993 VA outpatient treatment record, the veteran 
was seen for a refill of medication for hypertension.  On 
examination, a blood pressure reading of 160/90 was recorded.  
The diagnostic impression included hypertension. 

At a hearing before an RO hearing officer in September 1997, 
the veteran testified that he has had high blood pressure 
since service and that he has received continuous treatment 
for this condition.  At the hearing, he submitted a treatment 
letter dated in April 1997 from D. Norwood, M.D.  Dr. Norwood 
stated that the veteran was receiving treatment for 
hypertension.  It was Dr. Norwood's opinion, after reviewing 
the veteran's medical records, that he was hypertensive in 
1978.  It was noted that diastolic blood pressures in the 98-
100 range on three different occasions, confirmed the 
diagnosis of hypertension.  The veteran was currently on 
medication for hypertension.  

The veteran was afforded a VA examination in October 1997.  
The examiner indicated that a review of the claims folder 
revealed that the veteran had labile blood pressure while in 
service, but that a VA examination in 1987 and a hypertension 
clinic examination in 1981 revealed normotensive findings 
without need for treatment.  The veteran had submitted 
records of treatment for hypertension in 1987 and 1989.  
Examination revealed normal cardiac size and sounds with no 
evidence of dissociated vertical deviation.  Blood pressure 
readings of 176/96, 166/100, and 166/100 were recorded.  The 
diagnosis was hypertension, under treatment.

II.  Analysis

Initially, the Board finds that the appellant's claim for 
service connection for hypertension is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which might pertain to the issue on appeal.  No 
further assistance to the appellant is required to comply 
with the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability was either incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the veteran's 
service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 
1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).

Based on a review of all the relevant evidence in the matter, 
the Board finds that the evidence favors the veteran's claim 
for service connection for hypertension.  During service, the 
veteran was noted to have elevated blood pressure and had 
numerous increased systolic and diastolic blood pressure 
readings.  A private physician has stated that the veteran 
was hypertensive in 1978, the year that he was discharged 
from service.  Current VA examination reveals a diagnosis of 
hypertension.  The Board is further impressed by the fact 
that on the service discharge examination one of two blood 
pressure readings was elevated, and that in 1980 there was 
EKG evidence of ventricular hypertrophy with strain.  Some of 
the blood pressure readings were again elevated in 1981 and 
1987, and in 1988 the veteran was placed on anti-hypertensive 
medication.  Under the circumstances, the Board concludes 
that the evidence supports a grant of service connection for 
hypertension. 


ORDER

Service connection for hypertension is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


